On Motion for Rehearing.
As pointed out in our original opinion, the trial judge approved the several bills of exception to statements of appel-lee’s counsel in his argument to the jury, with the qualification that the argument so made was in reply to argument theretofore made by plaintiffs’ counsel. Appellants contend that the qualification was without proper foundation in fact, as reflected by the bills themselves. Those bills of exception set out the certain prior argument of plaintiffs’ counsel, to which it is insisted the qualification was necessarily confined. That argument of plaintiffs’ counsel was to the effect that the testimony of Earl Davis, witness for the defendant, that the truck was still moving when the collision occurred, was untrue, as reflected by other testimony of that witness of certain circumstances detailed. It is insisted that, as that argument was confined to Davis’ own testimony, the argument of defendant’s counsel outside the record could not be excused on the ground that it was merely a rejoinder to the argument of plaintiffs’ counsel. As noted in our original opinion, no possible harm resulted to plaintiffs by the remarks of defendant’s counsel shown in those bills of exception, since the finding of the jury that the truck had stopped before the collision showed conclusively a rejection of Davis’ testimony that it was still moving when the collision occurred, as well as his further testimony pointed out in original opinion as to the speed of plaintiffs’ car before the collision.
There was a- further qualification of those bills of exception, to the effect that plaintiffs offered no objection to the argument of counsel at the time the argument was made, which counsel for plaintiffs admits was true. It follows, therefore, that the improper argument complained of worked no injury to appellants and therefore was insufficient to require a reversal of the judgment. 3 Tex.Jur. par. 877; page 1253, par. 883, page 1260.
In the motion for rehearing, the seventh assignment of error urged on original hearing is again presented. In that assignment complaint was made of the admission in evidence offered by defendant, in substance that the bill for repairs of the automobile in question was paid by the General Insurance Company, that carried accident insurance on the car, and that, too, in the absence of any admissible proof of the customary stipulation in the policy that the insurer would be subrogated to the rights of the insured to any right of action the latter may ^ have against the *414wrongdoer whose tort was the proximate cause of the damage.
Following is one of the objections urged to the admission of that evidence, and repeated several times: “This relates to a transaction between the plaintiff and another party that has nothing to do with the defendant and it absolutely has no connection with this lawsuit, and it is irrelevant, and it is prejudicial to the plaintiff in this case because she does have a right to recover for this damage to her automobile, and any compensation that may be paid to her by a third party under a contract with that party has nothing to do with her right to recover, and such testimony as to such a transaction is of a prejudicial nature and should not go before this jury.”
In plaintiffs’ petition it was alleged that immediately before the collision the reasonable market value of the car was $750; immediately after the collision it was $100; that it was repaired at the reasonable expense of $410, and its reasonable market value after those repairs was $375; and that the car was damaged in the sum of $650.
The jury found that immediately before the collision the reasonable market value of the car was $650; its reasonable market value immediately after the collision was $125; and its reasonable market value immediately after it was repaired was $400.
The proof showed "that the repair bill was for $410, which was paid by the Insurance Company, less “the deductible” of $50, making the amount paid $360.
That evidence was relevant to the issue of the amount of damages recoverable for injury to the car. It was wholly irrelevant to the issues of joint enterprise and contributory negligence of A. B. Sand-ler, the driver of the car, both of which were determined by the jury in defendant’s favor.
But assuming error in its admission, as insisted by appellants, yet the err- or was harmless because the findings of the jury of joint enterprise and contributory negligence were sufficient to defeat plaintiffs’' suit, even if the court had excluded the proof of payment of repairs by the Insurance Company.
There is nothing in the record to suggest possible bias in favor of defendant against the plaintiff, a woman, and the minor child. If left to conjecture, possible bias in her favor might more reasonably be surmised. Since, as urged by plaintiffs in objections to that testimony, the payment of the repair bill by the Insurance Company had no possible bearing on the issues of joint enterprise and contributory negligence of the driver of plaintiffs’ car, it would be unreasonable to suppose that a jury composed of twelve fair-minded men of average intelligence probably might have been influenced thereby to plaintiffs’ injury.
We cannot say that the error in admitting the testimony last referred to “amounted to such a denial of the rights of appellants as was reasonably calculated to cause and probably did cause the rendition of an improper judgment in the case”, within provisions of Court Rule 62-a. 3 Tex.Jur. par. 874, page 1249, and par. 875, page 1250, par. 880, page 1267.
In addition to the foregoing authorities, a multitude of decisions is noted in 1 Tex. Jur. Supplement, beginning on page 352, upon the subject of “harmless error” in trials of cases, showing different holdings under different conditions of the records. We shall cite only a few of those decisions, which we believe support our foregoing conclusion on the question now under discussion, and also on the issue of improper argument. Nance v. McClellan, 126 Tex. 580, 89 S.W.2d 774 (Sub. 7 of Syl.), 106 A.L.R. 117; San Antonio U. & G. Ry. Co. v. Schmidt, Tex.Civ.App., 18 S.W.2d 237 (Sub. 9 of Syl.) error dismissed; Bankers’ Reserve Life Co. v. Springer, Tex.Civ.App., 81 S.W.2d 756 error refused; Epting v. Nees, Tex.Civ.App., 25 S.W.2d 717 (Sub. 7 of Syl.) error refused; McFarlin v. Elliott-Tuck, Inc., Tex.Civ.App., 71 S.W.2d 410 (Sub. 3 of Syl.).
Hence we conclude that assignment of error No. 7 is without merit.
The motion for rehearing is overruled.